Title: To Thomas Jefferson from James Madison, 8 February 1799
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Feby. 8. 1799

I did not receive your last favor of the 16th. Ulto. till the Mail after it was due, with the further delay of its coming by the way of Charlottesville. The last Mail brought me not a single Newspaper, tho’ it was before in arrears. That there is foul play with them I have no doubt. When it really happens that the entire mass cannot be conveyed, I suspect that the favorite papers are selected, and the others laid by; and that when there is no real difficulty the pretext makes room for the same partiality. The idea of publishing the Debates of the Convention ought to be well weighed before the expediency of it, in a public as well as personal view be decided on. Besides the intimate connection between them, the whole volume ought to be examined with an eye to the use of which every part is susceptible. In the Despotism at present exercised over the rules of construction, and the Counter reports of the proceedings that would perhaps be made out & mustered for the occasion, it is a problem what turn might be given to the impression on the public mind. But I shall be better able to form & explain my opinion by the time, which now approaches when I shall have the pleasure of seeing you. And you will find the advantage of looking into the Sheets attentively before you finally make up your own. I have had a glance at Gerry’s comunications & P’s Report on it. It is impossible for any man of candor not to see in the former,  an anxious desire on the part of France for accomodation, mixed with the feelings which Gerry satisfactorily explains. The latter displays a narrow understanding and a most malignant heart. Taken however in combination with preceding transactions it is a link that fits the chain. The P. could not do less in his Speech than allow France an option of peace, nor his Minister do more than to insult & exasperate her if possible into a refusal of it.
Inclosed is a letter to Barnes with two orders which I hope will suffice both for you & him. Should there be any deficit I can now make it up here on your return where possibly it may be more convenient for you to receive it. I inclose also a few more observations which are submitted to your discretion, under the usual reservation. They were sketched prior to the arrival of P.’s Report, to which they may appear to have reference; or they might have assumed still more of that aspect. The impression of your Seals have not been very distinct, but there has been no other suspicious circumstance attending them. I put into the letter to Barnes, the last of them that you may judge yourself of the appearance—If you find it not inconvenient in your Strolls to buy me a cheap diamond & bring it with you, I shall be obliged to you to take that trouble. An indifferent one which I borrowed was lost, and I wish to replace it.

   
   for Cutting Glass.


